Title: Enclosure: William Prentiss’s Memorandum on Establishing a School, 21 October 1819
From: Prentiss, William
To: 


						
							

								
									Collins settlement
									21st Octr 1819
								
							
							My Wish, is, to commence a School, as early as possible, which may lead to an Established Academy—
							If those living within the bounds of our Tract, or near enough, to be benefitted by a School, will assist in building a Schoolhouse—and to be used as a place for public worship—, I will build the necessary houses for the Convenience of boarding the Children & will procure a Good Lancastrian Master, And a Matron to board the Children, and take care of them.—
							To Establish an Academy, I will give 5,000 Acres of good Land, as a Donation forever—These Lands, will not produce funds Immediately—but will in a few Years be very productive—And I will now give One Acre of land near the Town, for the use of the School.—
							The School and Donation to be placed under Trustees, seven in number—whose duty shall be to attend to attend to the Interest of the School and Academy—To appoint the Master and Matron & displace them, if necessary—To attend to the diet, lodging, and cleanliness of the  Children
							The presiding Elder and Circuit preacher in this District, of the Mithodist persuation persuasion to be always to be two of the Number—And the Presbetirian  preacher at French Creek, amongst the New England setlers, to be always a third—The other three to be chosen by
							The house to be used as a place of public worship every Sabbath and open to all Sectaries, professing the Christian Religion.—
							Besides the Donation, I will assist the Institution in many ways,—particularly in a small Library to Commence.—
							The want of Schools in the Western parts of Virginia, is a great cause that the Lands are not better setled and by steady, Industrious people—Those who wished wish their Children to have an Education and brought in up a Moral & Religious way.—
							Being acquainted with the advantages derived from cheap Schools in New England—particularly for poor Children—I feel anxious to try the experiment in this Country, in a School somwhat similar; or as near as the Circumstances of this division of our Country will permit.—
							The Managers of the Literary Fund, will no doubt encourage such an Institution, if poor Children can be boarded about as cheap as at home and with a much better prospect of a School Education—in such case this Establishment will no doubt receive a part of the Funds appropriated to this County—particularly, if the School, is on the Lancastrian plan
							For the want of such Schools being near at hand—some Children of the more wealthy are sent at a great distance for a common School Education—and those of the poorer class without any learning.—
							The Matron, who boards the Children, at the house fixed for the purpose, is to receive her pay in provisions, Grain, or any other articles, necessary for the house—many Children (if they the Parents choose) can be boarded in the Neighborhood.—
							
							This School progressing; and the Conflicting claims to Lands once setled—with the Introduction of usefull Machanic’s, there is no telling the advantages that will arise to the present setlers and the Introducing of Industrious Farmers from New England.—
							In the present State of Conflicting claims to lands in this part of Virginia, no one can tell, whether he is to reap the advantage of his labor.—
							I promise to do all, or even more than is expected of me—for the benefit of this Neighborhood
							
								
									Wm Prentiss
								
							
						
						
							Then follows the  Subscribers names to build the house—}
						
					